DETAILED ACTION
	This office action is in response to the amendment filed on 12/02/2020 in which claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 11-15, filed 12/2/2020, with respect to claims 1-20 have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1-20 have been withdrawn. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.10523354; hereinafter; “354.” Although the claims at issue are not identical, they are not patentably distinct from each other the limitations of the instant application are taught in the parent case 345 as shown below.
As to claim 1, 354 teaches a user equipment (UE) in a wireless communication system, the UE comprising: (claim 1)
a transceiver configured to receive, from a base station (BS) over downlink channels, at least one symbol comprising resource elements (REs) mapped for at least one demodulation reference signal (DMRS) sequence of a physical broadcasting channel (PBCH) and REs mapped for PBCH data; and (claim 1)
a processor operably connected to the transceiver, the processor configured to (claim 1)
determine REs for the DMRS of the PBCH and REs for the PBCH data included in the at least one symbol, wherein the REs for the DMRS of the PBCH and the REs for the PBCH data are interleaved frequency division multiplexed (IFDM), (claim 1)
detect a synchronization signal (SS) block hypothesis carried in the at least one DMRS sequence that is mapped into the REs for DMRS of PBCH, wherein the SS block hypothesis includes an SS/PBCH block index, and (claim 1)
decode a PBCH payload that is mapped into the REs for PBCH data. (claim 1)
As to clam 2, 354 teaches the UE of Claim 1, wherein the transceiver is further configured to receive the at least one DMRS sequence on same antenna ports to be used for a secondary synchronization signal (SSS), using a same transmission scheme that is used for the SSS. (claim 2)
As to claim 3, 354 teaches the UE of Claim 1, wherein at least one of the REs for DMRS of PBCH is present on every four subcarriers in the at least one symbol. (claim 3)
As to claim 4, 354 teaches the UE of Claim 1, wherein the processor is further configured to determine SS blocks mapped into consecutive slots within a 20 millisecond periodicity of an SS burst set using a pre-defined mapping pattern based on the SS/PBCH block index. (claim 4)

As to claim 5, 354 teaches the UE of Claim 4, wherein: each of the consecutive slots includes a pair of SS blocks, and a maximum number of SS blocks within one millisecond and a starting symbol of SS block within the pair of SS blocks included in a slot are determined by subcarrier spacing of the SS blocks. (claim 5)
As to claim 6, 354 teaches the UE of Claim 5, wherein, when the subcarrier spacing of SS block is 15 kHz, maximum two SS blocks are mapped within one millisecond, the starting symbol of a first SS block within the pair of SS blocks included in a slot is symbol #2 in the slot and (claim 6)
the starting symbol of a second SS block within the pair of SS blocks included in a slot is symbol #8 in the slot. (claim 6)
As to claim 7, 354 teaches the UE of Claim 5, wherein, when the subcarrier spacing of SS block is 30 kHz, maximum four SS blocks are mapped within one millisecond, the starting symbol of a first SS block within the pair of SS blocks included in a slot is symbol #7 in the slot and the starting symbol of a second SS block within the pair of SS blocks included in a slot is symbol #11 in the slot. (claim 7)
As to claim 8, 354 teaches a base station (BS) in a wireless communication system, the BS comprising: (claim 8)
a processor configured to: (claim 8)
determine resource elements (REs) for at least one demodulation reference signal (DMRS) sequence of a physical broadcasting channel (PBCH) and REs for PBCH data, (claim 8)
generate a synchronization signal (SS) block hypothesis carried in the at least one DMRS sequence that is mapped into the REs for the DMRS of the PBCH, wherein the first part of the SS block hypothesis includes an SS block index, and (claim 8)
encode a PBCH payload that is mapped into the REs for the PBCH data, and (claim 8)
generate the at least one symbol using the REs for the DMRS of the PBCH and the REs for the PBCH data, wherein the REs for the DMRS of the PBCH and the REs for the PBCH data are interleaved frequency division multiplexed (IFDM); and (claim 8)
a transceiver operably connected to the processor, the transceiver configured to transmit, to a user equipment (UE) over downlink channels, the at least one symbol containing the REs mapped for the at least one DMRS sequence and the REs mapped for the PBCH data. (claim 8)
As to claim 9, 354 teaches the BS of Claim 8, wherein the transceiver is further configured to transmit the at least one DMRS sequence, on same antenna ports to be used for a secondary synchronization signal (SSS), using a same transmission scheme that is used for the SSS. (claim 9)
As to claim 10, 354 teaches the BS of Claim 8, wherein at least one of the REs for the DMRS of the PBCH is present on every four subcarriers in the at least one symbol. (claim 10)
As to claim 11, 354 teaches the BS of Claim 8, wherein the processor is further configured to generate SS blocks mapped into consecutive slots within a 20 millisecond periodicity of an SS burst set using a pre-defined mapping pattern based on the SS/PBCH block index. (claim 11)
As to claim 12, 354 teaches the BS of Claim 11, wherein: each of the consecutive slots includes a pair of SS blocks, and (claim 12)
a maximum number of SS blocks within one millisecond and (claim 12)
 a starting symbol of SS block within the pair of SS blocks included in a slot are determined by subcarrier spacing of the SS blocks. (claim 12)
As to claim 13, 354 teaches the BS of Claim 12, wherein, when the subcarrier spacing of SS block is 15 kHz, maximum two SS blocks are mapped within one millisecond, the starting symbol of a first SS block within the pair of SS blocks included in a slot is symbol #2 in the slot and the starting symbol of a second SS block within the pair of SS blocks included in a slot is symbol #8 in the slot. (claim 13)
As to claim 14, 354 teaches the BS of Claim 13, wherein, when the subcarrier spacing of SS block is 30 kHz, maximum four SS blocks are mapped within one millisecond, the starting symbol of a first SS block within the pair of SS blocks included in a slot is symbol #7 in the slot and the starting symbol of a second SS block within the pair of SS blocks included in a slot is symbol #11 in the slot. (claim 14)
As to claim 15, 354 teaches a method of a user equipment (UE) in a wireless communication system, the method comprising: (claim 15)
receiving, from a base station (BS) over downlink channels, at least one symbol comprising resource elements (REs) mapped for at least one demodulation reference signal (DMRS) sequence of a physical broadcasting channel (PBCH) and REs mapped for PBCH data; (claim 15)
determining REs for the DMRS of the PBCH and REs for the PBCH data included in the at least one symbol, wherein the REs for the DMRS of the PBCH and the REs for the PBCH data are interleaved frequency division multiplexed (IFDM); (claim 15)
detecting a synchronization signal (SS) block hypothesis carried in the at least one DMRS sequence that is mapped into the REs for the DMRS of the PBCH, wherein the SS block hypothesis includes an SS/PBCH block index; and (claim 15)
decoding a PBCH payload that is mapped into the REs for the PBCH data. (claim 15)
As to claim 16, 354 teaches the method of Claim 15, further comprising receiving the at least one DMRS sequence, on same antenna ports to be used for a secondary synchronization signal (SSS) using a same transmission scheme that is used for the SSS. (claim 16)
As to claim 17, 354 teaches the method of Claim 15, wherein at least one of the REs for the DMRS of the PBCH is present on every four subcarriers in the at least one symbol. (claim 17)
As to claim 18, 354 teaches the method of Claim 15, further comprising determining SS blocks mapped into consecutive slots within a 20 millisecond periodicity of an SS burst set using a pre-defined mapping pattern based on the SS/PBCH block index. (claim 18)
As to claim 19, 354 teaches the method of Claim 18, wherein: each of the consecutive slots includes a pair of SS blocks, and a maximum number of SS blocks within one millisecond and a starting symbol of SS block within the pair of SS blocks included in a slot are determined by subcarrier spacing of the SS blocks. (claim 19)

As to claim 20, 354 teaches the method of Claim 19, wherein: when the subcarrier spacing of SS block is 15 kHz, maximum two SS blocks are mapped within one millisecond, the starting symbol of a first SS block within the pair of SS blocks included in a slot is symbol #2 in the slot and the starting symbol of a second SS block within the pair of SS blocks included in a slot is symbol #8 in the slot, and (claim 20)
when the subcarrier spacing of SS block is 30 kHz, maximum four SS blocks are mapped within one millisecond, the starting symbol of a first SS block within the pair of SS blocks included in a slot is symbol #7 in the slot and the starting symbol of a second SS block within the pair of SS blocks included in a slot is symbol #1 I in the slot. (claim 20)
Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933.  The examiner can normally be reached on 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Elton Williams/Examiner, Art Unit 2465